Case: 17-30457      Document: 00514269804         Page: 1    Date Filed: 12/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 17-30457
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         December 12, 2017
                                                                              Lyle W. Cayce
MARK HANNA,                                                                        Clerk


              Plaintiff - Appellant

v.

JAMES M. LEBLANC, SECRETARY, DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS; LOUISIANA DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS; LOUISIANA DEPARTMENT OF MOTOR
VEHICLES,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC 3:15-CV-2851


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Mark Hanna brought a pro se 42 U.S.C. § 1983 lawsuit, alleging
violations of the First and Fourteenth Amendments, against two Louisiana
state agencies and the Secretary of the Department of Public Safety and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30457    Document: 00514269804    Page: 2   Date Filed: 12/12/2017



                                No. 17-30457
Corrections. The district court dismissed Hanna’s claims against the two
agencies for lack of subject matter jurisdiction and Hanna’s claims against the
Secretary for failure to state a claim. We AFFIRM.
                                      I.
      Mark Hanna’s driver’s license was suspended for failure to appear for or
pay three traffic citations and for allowing his car insurance to lapse. In
December 2015, Hanna sued the Louisiana Department of Public Safety and
Corrections (“DPS&C”), the Louisiana Office of Motor Vehicles (“OMV”), and
James LeBlanc, the Secretary of DPS&C, for violations of the First and
Fourteenth Amendments under 42 U.S.C. § 1983. Hanna’s second amended
complaint alleged that the defendants violated the Equal Protection Clause, by
singling him out and imposing a $100 reinstatement fee where only a $50 fee
is authorized by law. See La. Rev. Stat. § 32:57.1. He also alleged that DPS&C
violated his due process rights by failing to provide him with adequate notice
and an opportunity to be heard before his license was suspended. Generously
construing his pleadings and briefs, he argues that the notice given—sending
first class mail to the last address furnished to the DPS&C under Louisiana
Revised Statutes § 32:863(D)(1)—was not reasonably calculated to notify him
because he was incarcerated at the time. He also argues that Louisiana
Revised Statutes § 32:863(D) is unconstitutional to the extent that it allows
monetary sanctions to be imposed on incarcerated persons for lapsed car
insurance without prior notice or a hearing. Finally, Hanna alleged that
sometime prior to December 2015, he filed a state-court lawsuit challenging
the fees imposed on him. Before filing the lawsuit, Hanna claims that the OMV
told him his license was suspended pending remittance of the fees. Hanna
claims that he appeared at the OMV’s office in Ruston, Louisiana, in December
2015 to pay the reinstatement fees, but the OMV refused to accept his payment


                                      2
    Case: 17-30457    Document: 00514269804    Page: 3   Date Filed: 12/12/2017



                                No. 17-30457
because he had filed the state lawsuit. Hanna alleges this retaliatory act
violated his First Amendment rights.
      The case was referred to a magistrate judge who recommended the
district court dismiss the claims against the two state agencies for lack of
subject matter jurisdiction based on state sovereign immunity and dismiss
Hanna’s claims against LeBlanc for failure to state a claim. The magistrate
judge also denied Hanna leave to amend his claims to add various unidentified
John and Jane Doe state employees to his complaint. The district court adopted
the magistrate judge’s report and recommendation, and accordingly dismissed
Hanna’s claims against the three defendants and denied leave to amend.
Hanna filed a timely appeal.
                                       II.
      “We review a district court’s dismissal of a complaint under Rules
12(b)(1) and (6) de novo, taking the allegations of the dismissed complaint to
be true.” Johnson v. Hous. Auth. of Jefferson Par., 442 F.3d 356, 359 (5th Cir.
2006).
                                       III.
      The district court did not err when it dismissed Hanna’s claims against
DPS&C and OMV based on a lack of subject matter jurisdiction under the
Eleventh Amendment. Absent consent, federal courts generally lack
jurisdiction to hear lawsuits against a state by that state’s own citizens or
citizens of another state. See Pennhurst State Sch. & Hosp. v. Halderman, 465
U.S. 89, 97–98 (1984). There is no indication that Louisiana has consented to
have this lawsuit heard in federal court, see La. Rev. Stat. § 13:5106(A), and
§ 1983 does not abrogate state sovereign immunity, see Quern v. Jordan, 440
U.S. 332, 345 (1979). DPS&C, as a Louisiana executive department, and OMV,
as a division within that department, are entitled to the Eleventh
Amendment’s protection. See Champagne v. Jefferson Par. Sheriff’s Office, 188
                                        3
    Case: 17-30457    Document: 00514269804     Page: 4   Date Filed: 12/12/2017



                                 No. 17-30457
F.3d 312, 313–14 (5th Cir. 1999) (per curiam); Neuwirth v. La. State Bd. of
Dentistry, 845 F.2d 553, 556 (5th Cir. 1988).
                                      IV.
      The district court did not err when it dismissed Hanna’s claims against
LeBlanc for failure to state a claim. Hanna’s claim against LeBlanc in his
individual capacity relies on a showing that LeBlanc participated in the alleged
wrong or that his wrongful actions “were causally connected to the
deprivation.” See James v. Tex. Collin County, 535 F.3d 365, 373 (5th Cir.
2008). Hanna’s complaint, even if construed generously, does not allege facts
indicating that LeBlanc participated in or was connected to any of the alleged
wrongs.
      With respect to the allegedly unauthorized $100 fee and the decision not
to reinstate Hanna’s license when he appeared in Ruston, nothing in the
Hanna’s amended complaint or the attached documents indicates that LeBlanc
participated in or was connected to those decisions. Hanna’s due process claim
fails for the same reason. The district court observed that due process in this
circumstance may require fair notice and an opportunity to be heard. See
Mathews v. Eldridge, 424 U.S. 319, 332–35 (1976). Hanna does not argue that
the issuance of first-class mail to his last address furnished to the DPS&C
pursuant to Louisiana Revised Statutes § 32:863(D)(1) would not, in “most
circumstances,” constitute fair notice. See Armendariz-Mata v. U.S. Dep’t of
Justice, 82 F.3d 679, 683 (1996). Rather, he argues that in light of his
incarceration, sending first-class mail to his last address was not “reasonably
calculated” to notify him of the sanctions and his opportunity to be heard. See
id. at 682–83 (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S.
306, 314 (1950)). However, whether LeBlanc can be deemed to have
participated in failing to take actions reasonably calculated to give Hanna
notice depends on LeBlanc’s personal knowledge. See Armendariz-Mata, 82
                                       4
    Case: 17-30457     Document: 00514269804     Page: 5   Date Filed: 12/12/2017



                                  No. 17-30457
F.3d at 683. Hanna pleads no facts that indicate LeBlanc knew Hanna was
incarcerated. Without knowledge that Hanna was incarcerated, LeBlanc would
have no reason to believe that the first-class mail would be inadequate.
      The district court also properly denied Hanna leave to amend his
complaint to add unidentified John and Jane Doe DPS&C and OMV employees
as defendants. The magistrate judge correctly determined that such an
amendment would be futile. The Johns and Janes Doe would eventually have
to be replaced with real persons. At such a time, the one-year statute of
limitations would have run: § 1983 borrows the state statute of limitations for
general personal injury actions, see Walker v. Epps, 550 F.3d 407, 411 (5th Cir.
2008), and Louisiana’s is one year, La. Civ. Code art. 3492; see Elzy v. Roberson,
868 F.2d 793, 794 (5th Cir. 1989). While Federal Rule of Civil Procedure 15(c)
can save an otherwise untimely amendment from being time barred, that
amendment must relate back to the original pleading. An amendment to
replace a John or Jane Doe with a real defendant would not relate back under
Rule 15(c). Whitt v. Stephens County, 529 F.3d 278, 282–83 (5th Cir. 2008).
Rule 15(c) requires a “mistake concerning the identity of the proper party” and
using John or Jane Doe is not a “mistake.” See id. at 283 (quoting Jacobson v.
Osborne, 133 F.3d 315, 320–21 (5th Cir. 1998)).
      Finally, contrary to the arguments Hanna raises for the first time on
appeal, we find no basis to conclude that either the magistrate judge or district
court judge was partial or should otherwise be disqualified. See 28 U.S.C.
§ 455(a).
                                       V.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                        5